Case 9:21-cr-80065-AMC Document 87 Entered on FLSD Docket 07/27/2021 Page 1 of 2




                             UNITED STATE DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                              WEST PALM BEACH DIVISION

                              CASE NO. 21-80065-CR-CANNON

  UNITED STATES OF AMERICA,

          Plaintiff,
   v.

  ODAINE LOWELYN STEWART

          Defendant.
                                           /

                    ORDER ADOPTING REPORT AND RECOMMENDATION

         THIS CAUSE comes before the Court upon the Report and Recommendation entered by

  Magistrate Judge Bruce Reinhart Following Change of Plea Hearing [ECF No. 80]. On July 7,

  2021, Magistrate Judge Reinhart held a Change of Plea hearing and thereafter issued a Report and

  Recommendation [ECF No. 80]. No party has filed objections to the Report, and the time to do

  so has expired.

         The Court has conducted a review of the record and finds no error in the Report. Therefore,

  it is ORDERED AND ADJUDGED as follows:

         1. The Report and Recommendation [ECF No. 80] is AFFIRMED AND ADOPTED.

         2. The guilty plea entered into by Defendant Odaine Lowelyn Stewart as to Count Eleven

             of the Indictment is ACCEPTED;

         3. Defendant Odaine Lowelyn Stewart is adjudicated guilty of Count Eleven of the

             Indictment, which charges him with attempted reentry after deportation for an

             aggravated felony, in violation of Title 8, United States Code, Sections 1326(a) and

             1326(b)(2).
Case 9:21-cr-80065-AMC Document 87 Entered on FLSD Docket 07/27/2021 Page 2 of 2

                                                       CASE NO. 21-80065-CR-CANNON


  DONE AND ORDERED in Chambers at Fort Pierce, Florida this 26th day of July 2021.




                                                ________________________________
                                                AILEEN M. CANNON
                                                UNITED STATES DISTRICT JUDGE


   cc:   counsel of record
